t c no united_states tax_court international multifoods corporation and affiliated companies petitioner v commissioner of internal revenue respondent docket no filed date p was in the business of franchising the right to operate mister donut shops in the united_states and abroad on date p sold its asian and pacific mister donut business operations for dollar_figure pursuant to the agreement p transferred its franchise agreements trademarks mister donut system and goodwill for each of the asian and pacific countries in which p had existing franchise agreements as well as its trademarks and mister donut system for those asian and pacific countries in which it had registered trademarks but did not have franchise agreements in the purchase agreement p allocated dollar_figure of the sale price to goodwill and a covenant_not_to_compete on its federal_income_tax return p reported the income allocated to these assets as foreign_source_income for purposes of computing p's foreign_tax_credit_limitation under sec_904 i r c r determined that the goodwill and covenant_not_to_compete were inherent in p's franchisor's interest r further determined that the sale of p's franchisor's interest produced u s source income under sec_865 i r c held the goodwill inherent in the mister donut business in asia and the pacific was embodied in and inseverable from p's franchisor's interest and trademarks that were conveyed to d the income attributable to the sale of p's franchisor's interest and trademarks constitutes u s source income under sec_865 i r c held further p's covenant_not_to_compete which prohibited p from carrying on any business similar to mister donut or disclosing any part of the mister donut system in specified asian and pacific countries possessed independent economic significance and is severable from p's franchisor's interest and trademarks held further p has not shown that more than dollar_figure of the sale price should be allocated to the covenant_not_to_compete r concedes that any amount allocated to the covenant constitutes foreign_source_income held further a pro_rata portion of p's selling_expenses must be allocated to the sale of the covenant_not_to_compete sec_862 i r c david r brennan john k steffen susan b grupe and nathan p zietlow for petitioner jack forsberg for respondent ruwe judge respondent determined deficiencies in petitioner's federal income taxes as follows taxable_year ended deficiency date dollar_figure date big_number petitioner paid these deficiencies following receipt of its notice_of_deficiency and then filed a petition with this court claiming an overpayment of income_tax for each year on date petitioner filed a motion for leave to amend petition in order to claim an increased overpayment of income_tax for its taxable_year ended date resulting from among other things an alleged foreign_tax_credit carryback from its taxable_year ended date in the amount of dollar_figure on date this court granted petitioner's motion in part and allowed petitioner to claim an increased overpayment of income_tax resulting from the alleged foreign_tax_credit carryback from its taxable_year allowance of this foreign_tax_credit carryback depends upon our resolution of the issue we confront today we must decide what portion if any of the gain realized by petitioner on the sale of asian and pacific operations of mister donut of america inc mister donut petitioner's wholly owned subsidiary to duskin co duskin on date constitutes foreign_source_income for purposes of computing petitioner's foreign_tax_credit_limitation pursuant to sec_904 1at trial the parties addressed an additional issue whether the loss realized by petitioner on the sale of the stock of paty s a -produtos alimenticios ltda the paty stock loss issue constitutes a foreign source loss for purposes of computing petitioner's foreign_tax_credit_limitation under sec_904 on date the internal_revenue_service issued proposed_regulations involving the allocation of losses realized continued unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time its petition was filed petitioner maintained its principal_place_of_business in minneapolis minnesota petitioner is a delaware corporation which filed consolidated federal_income_tax returns for itself and its affiliated subsidiaries for the relevant taxable years during these years petitioner and its subsidiaries were involved primarily in the manufacture processing and distribution of food products mister donut franchised mister donut pastry shops in the united_states and abroad as of date there were approximately mister donut shops in the united_states shops in asia and the pacific and approximately to shop sec_1 continued on the disposition of stock under the regulations petitioner would be able to elect retroactively to source its paty stock loss in the united_states see sec_1_865-2 e i proposed income_tax regs fed reg date on date respondent filed a motion to sever the paty stock loss issue and hold it in abeyance pending the filing of a status report by respondent in date regarding the finalization of the relevant regulations respondent's motion to sever issue will be granted in europe the middle east and latin america mister donut joined in the filing of petitioner's consolidated_returns hereinafter we will generally refer to mister donut's transactions as petitioner's since mister donut was petitioner's wholly owned subsidiary petitioner's asian and pacific mister donut operations as of date petitioner had registered mister donut trademarks in the following countries indonesia the philippines taiwan thailand australia the people's republic of china hong kong malaysia new zealand singapore and south korea petitioner as franchisor had entered into mister donut franchise agreements in indonesia the philippines thailand and taiwan2 the operating countries the franchise agreements in effect on date were as follows date of initial no of mister agreement territory franchisee donut shops date indonesia pt naga puspita bujana date philippines naque franchising co date taiwan continental foods date thailand thai franchising co 2although styled a technical cooperation agreement petitioner's agreement in taiwan was in all material respects the same as its franchise agreements these agreements contained substantially_similar requirements except for provisions dealing with franchise fees royalties development schedules and the length of the agreement as of date petitioner did not have franchise agreements in any of the other countries in which it had registered trademarks ie australia hong kong malaysia new zealand the people's republic of china singapore and south korea the nonoperating countries mister donut had perfected a system that utilized franchisees to prepare and merchandise distinctive quality doughnuts pastries and other food products the franchise agreements refer to this system as the mister donut system which is described as 3the agreements provided for the payment of royalties equal to the following percentages of the franchisees' gross_sales agreement royalty percentage indonesia dollar_figure the philippines dollar_figure taiwan as amended dollar_figure thailand as amended dollar_figure 4the franchise agreements for the philippines and thailand had 20-year terms while the agreement for indonesia had an initial term of years with an option for the franchisee to extend the agreement for additional 20-year periods the agreement for taiwan as amended provided for a term of years with an option for the franchisee to extend the agreement for one additional 20-year period the name mister donut a unique and readily recognizable design color scheme and layout for the premises wherein such business is conducted herein called a mister donut shop and for its furnishings signs emblems trade names trademarks certification marks and service marks all of which may be changed improved and further developed from time to time the mister donut system also included methods of preparation serving and merchandising doughnuts pastries and other food products and the use of specially prepared doughnut pastry and other food product mixes as may be changed improved and disclosed to persons franchised by petitioner to operate a mister donut shop petitioner granted franchisees the right to open a fixed number of mister donut shops pursuant to established terms and conditions and at locations approved by petitioner the franchise agreements provided that petitioner would not open or authorize others to open any mister donut shops in the franchisee's territory6 until the franchise agreement expired or was terminated or unless the franchisee did not meet its development schedule by failing to open the requisite number of mister donut shops by the agreed-upon date in the event the 5subject to certain limitations the franchise agreements permitted franchisees to subfranchise mister donut shops within the respective franchisee's territory 6hereinafter territory is a reference to one of the operating and nonoperating countries franchisee failed to open the agreed-upon number of shops it lost its exclusive rights in the territory and could not open any additional mister donut shops petitioner could then operate or authorize others to operate mister donut shops in the territory so long as the newly opened shops were not within a certain proximity of the franchisee's already existing shops franchisees were entitled to use the building design layout signs emblems and color scheme relating to the mister donut system along with petitioner's copyrights trade names trade secrets know-how and preparation and merchandising methods as well as any other valuable and confidential information however petitioner retained exclusive ownership of its current and future trademarks as well as any additional materials that constituted an element of the mister donut system use of these assets was prohibited after the termination of the franchise agreement the franchise agreements obligated petitioner to provide training at petitioner's training facility in saint paul minnesota for employees of the franchisees instructional programs covered every aspect involved in the operation of a mister donut franchise including production procedures and techniques personnel matters accounting promotion and maintenance petitioner required its new international franchisees to send a minimum of two employees to the training programs which consisted of a basic 4-week class plus a 2-week supplemental class for international franchisees in addition when franchisees opened their initial mister donut shops petitioner provided them with the assistance of two mister donut employees for a 3-week period to work with the shop's manager and to assist in the training of the bakers and sales personnel petitioner also provided its franchisees with manuals which covered all aspects of managing and operating a mister donut franchise such as operating and production procedures baked goods training equipment advertising repair and maintenance sanitation and special programs the franchise agreements contained strict confidentiality provisions and provided that the mister donut manuals remained the property of petitioner and were to be returned to it upon termination of the franchise agreement in order to ensure that the distinguishing characteristics of the mister donut system were uniformly maintained petitioner established standards for furnishings equipment finished product mixes and supplies which the franchisees were required 7international franchisees could send additional employees for training each year 8petitioner had entered into supplier agreements with manufacturers outside the united_states licensing them to produce bakery mixes fillings and other products to its specifications for sale to mister donut franchisees and subfranchisees these agreements obligated suppliers to meet petitioner's quality standards prohibited suppliers from selling continued to meet the agreements also required that franchisees operate their shops in accordance with petitioner's standards of quality preparation appearance cleanliness and service petitioner's sale of its asian and pacific mister donut operations to duskin duskin is a japanese corporation which markets a variety of goods and services primarily through franchise operations on date petitioner and duskin entered into an agreement for the sale of petitioner's assets rights and interests in mister donut in japan the japan agreement the japan agreement also included a covenant by petitioner not to compete in the donut business in japan for a period of years as well as a covenant by duskin not to conduct any business similar to the mister donut business anywhere outside japan for a period of years by the end of petitioner had decided to sell its food distribution and franchise business petitioner was having difficulty providing adequate service to its mister donut operations in asia and the pacific duskin was seeking to expand into new territories as it had nearly saturated the japanese market given its organization financing and experience continued mister donut products to anyone other than mister donut franchisees or subfranchisees and imposed strict confidentiality requirements on the suppliers to prevent the disclosure of petitioner's formulas and trade secrets duskin appeared the logical buyer for petitioner's franchisor's interest in mister donut in asia and the pacific on date following years of negotiations petitioner and duskin entered into an agreement for the sale of petitioner's entire_interest in mister donut in designated asian and pacific nations for dollar_figure pursuant to the agreement petitioner sold its existing franchise agreements trademarks mister donut system and goodwill for each of the operating countries and its trademarks9 and mister donut system in the nonoperating countries joseph dubanoski formerly a division vice president with petitioner whose primary responsibilities involved the development and implementation of international franchises determined petitioner's sale price in arriving at this amount mr dubanoski considered the royalty income generated in the operating countries the growth potential in the operating countries the development potential in the nonoperating countries and the value of the trademarks in the operating and nonoperating countries although nothing in the franchise agreements required petitioner to obtain the consent of the franchisees before assigning its rights as franchisor duskin expressed concern that franchisees might be unwilling to work with a japanese company 9included within the transfer of the mister donut trademarks were trademark applications which petitioner had filed and which presumably were pending as of the date of the purchase agreement therefore the purchase agreement required petitioner to obtain an agreement from each franchisee consenting to the assignment of petitioner's franchisor's interest to duskin duskin also expressed concern as to whether petitioner would be able to obtain the requisite approvals and consents and complete the acts necessary to transfer the trademarks and franchise agreements consequently petitioner included two provisions in the purchase agreement which provided for a refund to duskin of a portion of the sale price in the event petitioner was unable to transfer all or some of the franchise agreements and trademarks article v paragraph a of the purchase agreement listed various documents that petitioner was to deliver to duskin to establish that the transfer of the mister donut trademarks for the nonoperating countries had been perfecteddollar_figure article v paragraph provided that in the event petitioner was unable to deliver the requisite documents petitioner would refund dollar_figure of the purchase_price to duskin and duskin would reconvey the trademarks and mister donut system for the nonoperating countries 10in addition to the trademarks and mister donut system petitioner was responsible for delivering the following documents certified resolutions from petitioner's board_of directors authorizing performance on the purchase agreement an opinion letter from counsel for petitioner stating that the purchase agreement was valid and enforceable and an opinion letter from the law firm of baker mckenzie confirming that petitioner's title in the trademarks in the nonoperating countries had been transferred to duskin in addition article vii paragraph listed various consents approvals assignments and other documents that petitioner was required to deliver to duskin with respect to the transfer of the trademarks franchise agreements and supplier agreements for the operating countries article vii paragraph provided that a portion of the purchase_price would be refunded if petitioner was unable to deliver the requisite documents for one or more of the operating countries the amount of the refund was dependent upon the number of operating countries with respect to which petitioner was unable to deliver all necessary documents no of operating countries with respect to which post- closing assignments and consents are not delivered purchase_price_adjustment dollar_figure or dollar_figure and hawaii license dollar_figure or dollar_figure and hawaii license dollar_figure or dollar_figure and hawaii license hawaii license hawaii license is a reference to a provision in the purchase agreement that permitted duskin to opt for a perpetual prepaid license to use the mister donut trademark in hawaii in exchange for a reduction in the amount of cash to be refunded from petitioner petitioner satisfied all the terms in the purchase agreement and no price adjustments were made the purchase agreement also contained a covenant by petitioner not to compete in the operating and nonoperating countries for a period of years article xiv paragraph of the agreement stated mdai mister donut covenants and agrees with duskin that for a period of twenty years commencing on the post-closing date mdai will not either directly or indirectly a carry on in any of the non-operating countries or in any of the duskin operating countries any business similar to the mister donut shop business being sold and transferred by mdai to duskin on the post-closing date b otherwise sell doughnuts in any of the non- operating countries or any of the duskin operating countries or c disclose all or any part of the mister donut system or any of the bakery mix formulae with or without the payment of consideration to any person for use in any of the non-operating countries or the duskin operating countries the agreement similarly contained a covenant by duskin not to compete in any business similar to the mister donut business in the united_states canada and european mideastern caribbean and latin american countries for a period of years the countries included in the duskin covenant were nations where petitioner had mister donut franchise operations or registered trademarksdollar_figure 11the purchase agreement also amended duskin's covenant_not_to_compete contained in the japan agreement to conform with continued petitioner's allocation and reporting of the proceeds from the sale duane a suess and john d schaefer were employees in petitioner's tax department and were involved in the sale of the mister donut franchise business in asia and the pacific messrs suess and schaefer reviewed all drafts of the purchase agreement the first draft which was dated date and prepared by bruce m bakerman of petitioner's legal department contained a provision allocating the purchase_price between the existing franchises goodwill trademarks and pending trademark applications the actual percentage to be allocated to these assets was left blank mr suess reviewed this draft and handwrote the following on the document approve subject_to review of foreign tax consequences associated with each country covered by the agreement review of foreign_source_income rules to determine best way to maximize foreign_source_income initial review indicates goodwill and noncompete covenants may give rise to such income allocation of proceeds will be critical aspects of above therefore flexibility in this area should be a major negotiating point continued duskin's covenant under the purchase agreement as a result duskin was no longer precluded from competing in the donut business outside japan rather duskin could compete anywhere in the world outside of enumerated countries none of which were located in asia in a memorandum dated date from michael s munro to paul quinn mr munro recommended that the purchase agreement should not contain an allocation of the sale pricedollar_figure in response to this suggestion petitioner's legal department removed the allocation from the subsequent draft dated date however in a memorandum dated date mr schaefer expressed concern regarding the absence of such an allocation the lack of any purchase_price allocation in the agreement is not particularly helpful from a u s tax viewpoint however the fact that the purchaser is a japanese entity and the current lack of distinction in the amount of tax on capital_gains and ordinary_income minimizes this concern it could be advantageous to have a portion of the purchase_price allocated to goodwill in the four far east countries where mister donut already has franchisees my main concern though is with uncertain tax consequences surrounding the transfer of trademarks in the peoples republic of china taiwan indonesia malaysia singapore and hong kong it is possible that the trademark transfers could generate a tax in these countries therefore if amounts are to be allocated to the trademarks associated with these countries the purchase_price allocated to them should be as little as possible if this is not practical as negotiations continue i would appreciate it if you could keep me advised so that i can get some outside professional help with respect to the tax consequences of the trademark sale in these countries 12mr munro was an assistant to mr quinn petitioner's group vice president for international affairs in a memorandum dated date mr suess provided draft language for a provision allocating the purchase_price between goodwill trademarks and petitioner's covenant_not_to_compete in his memorandum mr suess stated in negotiating the allocation it is important to note that the amounts allocated to goodwill and the noncompete covenant to the extent upheld upon irs audit will be tax-free to multifoods the amount allocated to the trademarks and pending trademark applications will be subject_to a tax of approximately in the u s and potentially additional taxes in the countries in which such trademarks are registered therefore to the extent that we can maximize the allocation to the goodwill and non-compete covenant we will maximize multifoods' after-tax gain on the sale you requested that i advise you of the potential tax consequences to duskin of the purchase_price allocation as previously discussed both goodwill and trademarks are generally amortizable for tax purposes in japan non-compete covenants are also generally amortizable for tax purposes in japan therefore it is possible that duskin may be indifferent to the specific amounts allocated to each type of asset on or about date petitioner obtained a draft of an appraisal from the valuation engineering associates division of touche ross touche ross allocating the sale price among the assets to be sold duskin was not involved in the selection of touche ross nor did it indicate to petitioner its preferred allocation on date touche ross submitted its final report which stated based on our limited review of information provided to us we allocated the dollar_figure purchase as follows trademarks dollar_figure non-competition big_number goodwill big_number total dollar_figure article iv paragraph of the purchase agreement contained the same allocation in reporting its foreign and domestic source income for its taxable_year ended date petitioner followed the allocation contained in article iv of the purchase agreement after allocating its selling_expenses among the goodwill and trademarks sold to duskin petitioner reported dollar_figure of foreign_source_income from the sale of goodwill dollar_figure of foreign_source_income from the covenant_not_to_compete and dollar_figure of u s source income from the sale of the trademarks petitioner did not allocate any of its selling_expenses to the sale of the covenant_not_to_compete opinion we must determine what portion if any of the gain on petitioner's sale of its asian and pacific mister donut operations constitutes foreign_source_income for purposes of 13the parties have stipulated that petitioner should have allocated selling_expenses of dollar_figure to goodwill which would have produced income in the amount of dollar_figure computing petitioner's foreign_tax_credit_limitation under sec_904 we begin with the sourcing of income rules under sec_865 sec_865 provides that income from the sale of personal_property by a u s resident14 is generally sourced in the united_states sec_865 provides that in the case of any sale of an intangible the general_rule applies only to the extent that the payments in consideration of such sale are not contingent on the productivity use or disposition of the intangible sec_865 sec_865 defines intangible to mean any patent copyright secret process or formula goodwill trademark trade brand franchise or other like property sec_865 carves out a special sourcing rule for goodwill payments received in consideration of the sale of goodwill are treated as received from sources in the country in which the goodwill was generated goodwill petitioner allocated dollar_figure of the sale price to goodwill on brief petitioner maintains that the franchisor's interest it conveyed to duskin consisted exclusively of intangible assets in the nature of goodwill ie franchises trademarks and the mister donut system petitioner contends sec_865 defines united_states_resident to include a domestic_corporation see sec_7701 that the income attributable to the sale of this goodwill constitutes foreign_source_income pursuant to sec_865dollar_figure this argument mistakes goodwill for the intangible assets which embody it goodwill represents an expectancy that old customers will resort to the old place of business 481_f2d_1240 5th cir 99_tc_223 the essence of goodwill exists in a preexisting business relationship founded upon a continuous course of dealing that can be expected to continue indefinitely canterbury v commissioner supra pincite 64_tc_223 the supreme court has explained that the value of every intangible asset is related to a greater or lesser degree to the expectation that customers will continue their patronage ie to goodwill 507_us_546 an asset does not constitute goodwill however simply because it contributes to this expectancy of continued patronage sec_865 provides that income from the sale of an intangible asset by a u s resident will generally be sourced in the united_states sec_865 defines intangible to 15on brief petitioner appears to concede that no goodwill existed with respect to its trademarks in the nonoperating countries since it had no franchises in those countries or customers who could return to mister donut stores include among other things secret processes or formulas goodwill trademarks and franchises sec_865 then provides a special rule for goodwill sourcing it in the country in which it was generated petitioner's argument equates goodwill with the other assets listed in the definition of intangible in sec_865 this court has recognized that intangible assets such as trademarks and franchises are inextricably related to goodwill canterbury v commissioner supra pincite see also 96_tc_606 affd without published opinion 970_f2d_897 2d cir however we believe that congress' enumeration of goodwill in sec_865 as a separate intangible asset necessarily indicates that the special sourcing rule contained in sec_865 is applicable only where goodwill is separate from the other intangible assets that are specifically listed in sec_865 if the sourcing provision contained in sec_865 also extended to the goodwill element embodied in the other intangible assets enumerated in sec_865 the exception would swallow the rule such an interpretation would nullify the general_rule that income from the sale of an intangible asset by a u s resident is to be sourced in the united statesdollar_figure see 12_f3d_521 16indeed in the purchase agreement petitioner failed to continued 5th cir 536_f2d_509 2d cir 497_f2d_285 10th cir dollar_figure respondent contends that although not denominated as such what duskin acquired from petitioner was a territorial franchise for the operating and nonoperating countries petitioner on the other hand argues that it did not sell duskin a franchise but rather the entire mister donut franchising business in asia and the pacific petitioner maintains that the sale of a franchise requires the franchisor to retain an interest in the business and that petitioner failed to retain the requisite interest in this case following the sale to duskin petitioner contends that sec_1253 and our opinion in 98_tc_435 affd 995_f2d_530 4th cir support its interpretation of franchise although sec_865 does not provide a definition of franchise sec_1253 defines it for purposes of section continued allocate any portion of the sale price to the franchise agreements instead petitioner allocated dollar_figure to goodwill and the covenant_not_to_compete and later reported this amount as foreign_source_income on its federal_income_tax return petitioner allocated the remaining dollar_figure of the sale price to the trademarks and reported this amount as u s source income on its return 17in 497_f2d_285 10th cir the court stated that it is the general_rule that a proviso should be strictly construed to the end that an exception does not devour the general policy which a law may embody a to include an agreement which gives one of the parties to the agreement the right to distribute sell or provide goods services or facilities within a specified area we have found this definition to be consistent with the common understanding of the term jefferson-pilot corp v commissioner supra pincite- when congress uses a term that has accumulated a settled meaning under equity or the common_law courts must infer that congress intended to incorporate the established meaning of the term unless the statute otherwise dictates nlrb v amax coal co 453_us_322 see also jefferson-pilot corp v commissioner supra pincite n since we find no indication that congress intended franchise to carry a different meaning in the context of sec_865 we adopt this definition for purposes of this section pursuant to sec_1253 the transfer of a franchise trademark or trade_name shall not be treated as the sale_or_exchange of a capital_asset if the transferor retains a significant_power_right_or_continuing_interest with respect to the subject matter of the franchise trademark or trade_name prior to its amendment in the omnibus_budget_reconciliation_act_of_1993 obra publaw_103_66 sec c 107_stat_312 sec_1253 provided that if a transfer of a 18congress amended sec_1253 by replacing pars and with the following continued franchise trademark or trade_name is not treated as the sale_or_exchange of a capital_asset then any single payment in discharge of a principal sum agreed upon in the transfer agreement shall be deducted ratably by the payor over a period of years or the period of the transfer agreement whichever is shorter in jefferson-pilot the taxpayer's subsidiary purchased three radio stations and the taxpayer sought a deduction under sec_1253 for a portion of the purchase_price which it claimed was attributable to federal communications commission fcc broadcast licenses transferred pursuant to the sale we concluded that the fcc licenses constituted franchises under sec_1253 and a ratable portion of the purchase_price attributable to the licenses was deductible under sec_1253 we found that the fcc had retained the right to disapprove of any assignment of the licenses as well as the right to prescribe standards of quality for broadcasting services continued other_payments --any amount_paid or incurred on account of a transfer sale_or_other_disposition of a franchise trademark or trade_name to which paragraph sec_1253 does not apply shall be treated as an amount chargeable to capital_account renewals etc --for purposes of determining the term of a transfer agreement under this section there shall be taken into account all renewal options and any other period for which the parties reasonably expect the agreement to be renewed omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec c 107_stat_312 and for the equipment used to broadcast jefferson-pilot corp v commissioner supra pincite neither the language of sec_1253 nor our opinion in jefferson-pilot supports petitioner's position sec_1253 provides that the transfer of a franchise will not be treated as the sale_or_exchange of a capital_asset so long as the transferor retains a significant_power_right_or_continuing_interest with respect to the subject matter of the franchise the necessary implication is that a franchise can be transferred without the retention by the transferor of any significant degree of control in such a case the transfer will be treated as the sale_or_exchange of a capital_asset and the transferee will not be permitted to amortize any portion of the purchase_price see sec_1253 prior to amendment by obra sec c indeed if petitioner's argument were correct sec_1253 would have been altogether unnecessary as the sale of a franchise would only occur where the transferor retained a significant interest in the franchise however as we explained in jefferson-pilot corp v commissioner t c pincite n sec tion requires a two-step analysis first we must determine if the interest transferred was a franchise as defined in sec tion b then we determine whether a significant_power was retained limiting the definition of franchise based on inferences from the retained powers requirement begs the question of whether the interest transferred is a franchise in the first place citation omitted petitioner's sale of its mister donut operations to duskin constituted the sale of a franchise for purposes of sec_865 petitioner transferred to duskin its existing franchise agreements trademarks and mister donut system in each of the operating countries as well as its trademarks and mister donut system in the nonoperating countries petitioner's mister donut operation utilized franchisees to prepare and merchandise distinctive quality doughnuts this system included methods of preparation serving and merchandising doughnuts in the purchase agreement petitioner not only sold duskin petitioner's rights as franchisor in the existing franchise agreements in the operating countries but also all its rights to exclusive use in the designated asian and pacific territories of its secret formulas processes trademarks and supplier agreements ie its entire mister donut system duskin received petitioner's existing rights as franchisor as well as the right to enter franchise agreements in the nonoperating countries respondent argues that any goodwill associated with the asian and pacific franchise business was part of and inseverable 19petitioner transferred its interest in mister donut in certain designated asian and pacific countries only as of date petitioner presumably had retained its rights to the mister donut system everywhere other than the operating and nonoperating countries and japan from the franchisor's rights and trademarks acquired by duskin respondent maintains that any gain attributable to the sale of franchises or the trademarks produces u s source income as sec_865 generally sources income in the residence of the seller see sec_865 d while there are no cases on point under sec_865 case law interpreting other provisions of the code supports respondent's position in 99_tc_223 we considered whether the excess of a franchisee's purchase_price of an existing mcdonald's franchise over the value of the franchise's tangible assets was allocable to the franchise or to goodwill for purposes of amortization pursuant to sec_1253 we recognized that mcdonald's franchises encompass attributes that have traditionally been viewed as goodwill the issue therefore was whether these attributes were embodied in the mcdonald's franchise trademarks and trade_name which would make their cost amortizable pursuant to sec_1253 or whether the franchisee acquired intangible assets such as goodwill which were not encompassed by or otherwise attributable to the franchise and which were nonamortizable we found that the expectancy of continued patronage which mcdonald's enjoys is created by and flows from the implementation of the mcdonald's system and association with the mcdonald's name and trademark id pincite fn ref omitted in addition we stated the right to use the mcdonald's system trade_name and trademarks is the essence of the mcdonald's franchise respondent did not identify and we cannot discern any quantifiable goodwill that is not attributable to the franchise we find that petitioners acquired no goodwill that was separate and apart from the goodwill inherent in the mcdonald's franchise t he franchise acts as the repository for goodwill id pincite fn ref omitted emphasis added we concluded that the goodwill produced by the mcdonald's system was embodied in and inseverable from the mcdonald's franchise that the taxpayer receiveddollar_figure similarly in montgomery coca-cola bottling co v united_states ct_cl 615_f2d_1318 the court of claims in valuing a coca-cola franchise explained defendant's expert has testified that there is no goodwill in a coca-cola bottling operation anything resembling goodwill attaches solely to the national company and the name of the product customers buy coca-cola because of the product not because of who bottles it since goodwill is considered to be the value of the habit of customers to return to purchase a product at the same location the absence of the product would destroy the value of the habit and since only one entity has the perpetual right to distribute coca-cola in a territory the value of 20although 99_tc_223 involved a sale by a franchisee we find its analysis of this issue applicable to the instant case as well goodwill and the franchise are so interrelated as to be indistinguishable all the value should then be assigned to the franchise emphasis added fn ref omitted in 62_tc_435 we addressed the issue of whether the taxpayer's shares of stock in a chevrolet dealership possessed goodwill that should have been reflected in the valuation of the stock for purposes of the gift_tax we held that no goodwill existed in the stock since the dealership agreement required chevrolet's prior approval of any transfer of the taxpayer's interest therein id pincite we relied principally on our decision in 6_tc_693 where we determined that no goodwill existed in a general motors' dealership upon liquidation as the taxpayer had a nontransferable personal services contract which could have been divested from the taxpayer under circumstances outside his control in zorniger v commissioner supra pincite- quoting akers v commissioner supra pincite we stated the franchises were not assignable and by their terms were made personal contracts between the parties such good will or going-concern value as the corporation might have created during its existence was subject at all times to be divested by termination of the franchises without action by the corporation the good will if any continued to be embodied in the franchises and they under the circumstances were not property subject_to transfer or other_disposition by the corporation citation omitted it is also well established that trademarks embody goodwill 280_us_387 100_tc_439 canterbury v commissioner supra pincite philip morris inc v commissioner t c pincite consumers associate the mister donut trademark with their pleasurable experience at mister donut shops as a result goodwill is also embodied in the trademarks which duskin acquired and which cause customers to return to mister donut shops in the future and patronize them petitioner's business in the operating countries was conducted by granting mister donut franchises under the purchase agreement duskin received petitioner's rights as franchisor under the existing franchise agreements in the operating countries the franchisees in the operating countries possessed the exclusive right to open stores pursuant to established conditions and at locations approved by the franchisor in order to ensure that the distinguishing characteristics of mister donut were uniformly maintained the franchise agreements had established standards for furnishings equipment product mixes and supplies which the franchisees were required to meet the franchise agreements also required that franchisees operate their shops in accordance with uniform standards of quality preparation appearance cleanliness and service the agreements provided that the franchisor could not open or authorize others to open any mister donut shops in the franchisee's country until the franchise agreement expired or was terminated or unless the franchisee did not meet its development schedule by failing to open the requisite number of mister donut shops mister donut's success resulted from the mister donut system and the high standards for quality and service which the franchisees were required to meet see supra p although these characteristics produced goodwill in the operating countries that goodwill was embodied in the franchises and trademarks conveyed to duskin petitioner also transferred its mister donut system and trademarks for each of the nonoperating countries duskin received the right to exploit--either by entering franchise agreements in these territories or by opening shops itself--the mister donut system along with the accompanying trademarks formulas and other intangible assets in the nonoperating countries there were no mister donut shops for customers to patronize at the time the purchase agreement was executed goodwill is founded upon a continuous course of dealing that can be expected to continue indefinitely canterbury v commissioner t c pincite see also computing software inc v commissioner t c pincite goodwill is the expectancy of continued patronage houston chronicle publishing co v united_states f 2d pincite petitioner concedes on brief that in the operating countries where the franchises had been developed the value to duskin was in obtaining the assets which comprised the goodwill in contrast there was no value or negligible value in the trademarks or trade names in the non-operating countries thus in the non-operating countries where the franchises had not been developed any value acquired by duskin was merely for the right to do so emphasis added petitioner has failed to establish that it transferred any goodwill in the nonoperating countries other than what might have been embodied in its trademarks we find that petitioner did not establish that it transferred any goodwill separate and apart from the goodwill inherent in the franchisor's interest and trademarks that petitioner conveyed to duskin pursuant to sec_865 income attributable to the sale of a franchise or a trademark is sourced in the residence of the seller the income petitioner received upon the sale of these assets must therefore be sourced in the united_states covenant_not_to_compete the only remaining asset transferred to duskin that could produce foreign_source_income is petitioner's covenant_not_to_compete respondent concedes that any amount allocated to the covenant constitutes foreign_source_income to petitioner respondent argues that the covenant like goodwill was inseverable from the franchisor's interest that petitioner conveyed to duskin respondent alleges that the franchise rights duskin acquired provided it with the exclusive right to use the know-how trade secrets trademarks and other components of the mister donut system in the operating and nonoperating countries any competition or disclosure of the mister donut system by petitioner in these countries respondent contends would have deprived duskin of the beneficial_enjoyment of the rights it had acquired thus respondent maintains that petitioner's covenant should be viewed as an inseverable element of the franchisor's interest acquired by duskin we disagree the covenant granted duskin benefits in addition to those necessarily conveyed by petitioner's transfer of its franchisor's interests and trademarks the covenant prohibited petitioner from conducting any business similar to the mister donut business in the operating or nonoperating countries or from otherwise selling doughnuts in any of these countries since petitioner possessed expertise knowledge and contacts regarding the donut business it was reasonable for duskin to preclude petitioner from reentering the donut business in asia and the pacific under a different name we conclude that the covenant_not_to_compete possessed independent economic significance as it did more than simply preclude petitioner from depriving duskin of rights which it had acquired in purchasing petitioner's franchise rights and trademarks as we stated in 13_tc_143 court reviewed it is well settled that if in an agreement of the kind which we have here the covenant_not_to_compete can be segregated in order to be assured that a separate item has actually been dealt with then so much as is paid for the covenant_not_to_compete is ordinary_income and not income from the sale of a capital_asset see also 401_f2d_324 4th cir affg tcmemo_1967_143 it is necessary therefore to determine what portion of the dollar_figure sale price must be allocated to the covenant_not_to_compete petitioner bears the burden_of_proof rule a 290_us_111 79_tc_72 affd without published opinion aftr 2d ustc par 10th cir petitioner urges us to uphold the allocation in the purchase agreement of dollar_figure petitioner relies upon case law indicating that an allocation in a purchase agreement to a covenant_not_to_compete will be respected for federal_income_tax purposes if it was the intent of the parties to make such an allocation and the covenant possessed independent economic significance see eg 76_tc_239 we decline to place reliance upon the allocation contained in the purchase agreement the cases upholding the contracting parties' allocation of a specific amount to a covenant_not_to_compete are premised upon the assumption that the competing tax interests of the parties will ensure that the allocation is the result of arm's-length bargaining where the assumption is unwarranted there is no reason to be bound to the allocation in the contract see eg 810_f2d_562 6th cir affg tcmemo_1985_53 294_f2d_52 9th cir affg 34_tc_235 52_tc_367 affd per curiam 451_f2d_173 9th cir in the instant case mr suess' memorandum of date indicates that the interests of duskin and petitioner were apparently not adverse as to the allocation of the sale price no representatives from duskin testified at trial regarding whether duskin considered the allocation important and given mr suess' statements we suspect that duskin was unconcerned petitioner on the other hand was certainly cognizant of the potential tax consequences of the allocation because of the obvious impact on the calculation of petitioner's foreign_tax_credit as well as the possibility that the transfer of petitioner's trademarks to duskin would generate a tax in several asian and pacific nations petitioner's expert witness robert f reilly valued the 21mr reilly was the director of the valuation engineering associates division of touche ross when touche ross prepared the allocation that petitioner used in its purchase agreement with duskin covenant at dollar_figure almost dollar_figure less than the amount allocated by petitioner in the purchase agreement with duskin although expert opinions can assist the court in evaluating a claim we are not bound by the opinion of any expert and may reach a decision based on our own analysis of all the evidence in the record 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 mr reilly computed the value of the covenant_not_to_compete under the comparative business valuation method and a discounted net cash-flow analysis utilizing this comparative approach mr reilly computed mister donut's discounted net cash-flow under two scenarios scenario assumed that the covenant was in place and petitioner could not reenter the asian and pacific donut market scenario assumed that the purchaser did not receive a covenant and petitioner would reenter the market and compete mr reilly attributed the difference in the sum of mister donut's discounted net cash-flows under these two scenarios to the 22mr reilly's report contained the following allocation asset fair_market_value non-compete agreement dollar_figure trade secrets and know-how big_number trademarks and trade names big_number existing franchise agreements big_number goodwill big_number total big_number covenant_not_to_compete mr reilly then added the income_tax benefits of amortization over the covenant's estimated enforceable period of years to determine the portion of the dollar_figure sale price to be allocated to the covenant mr reilly performed these calculations twice once assuming the most likely competition scenario from petitioner in the event it reentered the asian and pacific market and a second time assuming the worst case competition scenario from petitionerdollar_figure mr reilly estimated the values of the covenant under the most likely competition scenario and the worst case competition scenario at dollar_figure and dollar_figure respectively he then reconciled these differences and arrived at a final value of dollar_figure we find two difficulties with mr reilly's report and his calculations first we are unsure whether mr reilly's calculations and valuation of the covenant_not_to_compete erroneously assumed that petitioner could reenter these asian and pacific markets again as mister donut despite the fact that petitioner had conveyed its existing franchise agreements trademarks and mister donut system to duskin in the purchase agreement for instance mr reilly testified at trial that the 23under the worst case of competition from petitioner mr reilly projected that petitioner's reentry into the asian and pacific market would be so competitive that the purchaser of petitioner's mister donut franchise business would be unable to open new franchises after year value of the duskin's business would be reduced by dollar_figure due to the most likely competition from mister donut but petitioner had already transferred its rights to mister donut in the operating and nonoperating countries assuming no covenant existed and petitioner had chosen to reenter the donut market in these territories it would have had to do so under a different namedollar_figure second mr reilly computed the value of the covenant_not_to_compete under both the most likely and the worst cases of competition without factoring in the likelihood of petitioner's competition into his calculations although mr reilly's report stated that there existed a less-than-50-percent chance of petitioner's reentering the asian and pacific market for such franchise operations his calculations ignored the fact that competition was unlikely even without a covenant based on our review of the record we conclude that dollar_figure of the sale price should be allocated to the covenant_not_to_compete respondent concedes that the amount allocable to the 24in response to respondent's pretrial inquiry petitioner stated that future competition from petitioner could reduce the net_income of a buyer of mister donut's asian and pacific franchise operations by percent petitioner attributed this reduction to the following formulas for the bakery mixes percent ability to control suppliers percent and knowledge of the business and donut market percent however only the impact of the third factor which petitioner determined would reduce a buyer's net_income by only percent would presumably be attributable to the covenant_not_to_compete as the supplier contracts and trade secrets were assets sold to duskin covenant_not_to_compete constitutes foreign_source_income for purposes of computing petitioner's foreign_tax_credit_limitation pursuant to sec_904 finally petitioner incurred dollar_figure of expenses in connection with the sale to duskin but did not allocate any portion of the expenses to the sale of the covenant_not_to_compete at trial mr schaefer testified that it was my conclusion that we were selling assets trademarks good will and selling_expenses should be allocated to those assets being sold the covenant_not_to_compete is--i equate to kind of a performance contract we weren't selling anything therefore selling_expenses should not be allocated to it on brief respondent argues that to the extent a portion of the sale price is allocated to the covenant and treated as foreign_source_income a pro_rata share of the selling_expenses must necessarily be allocated to the covenant thus reducing petitioner's foreign_source_income see sec_862 sec_1_861-8 income_tax regs provides that deductions are allocated to the class_of_gross_income to which they are definitely related sec_1_861-8 income_tax regs provides that a deduction is definitely related to a class_of_gross_income if it is incurred as a result of or incident to an activity or in connection with property from which such class_of_gross_income is derived accordingly we hold that a pro_rata portion of the selling_expenses must be allocated to petitioner's sale of the covenant_not_to_compete an appropriate order will be issued
